Case 1:17-cr-00213-CRC Document 198 Filed 06/06/19 Page 1 of 1

FILED
JUN = 6 2019

UNITED STATES DISTRICT COURT oe U.S. District & Bankruptcy
FOR THE DISTRICT OF COLUMBIA ourts for the District of Columbia

 

UNITED STATES OF AMERICA

V.
Case No. 17-cr-213 (CRC)

MUSTAFA MUHAMMAD MUEFTAH
AL-IMAM,

Defendant.

 

 

RESPONSE TO JURY NOTE OF JUNE 6, 2019 AT 9:41 AM

1. You should use the ordinary and common meanings of these words. The Court can
provide a dictionary if the jury would like one.

2. Yes, the same definition on page 30 of the jury instructions applies.

3. Yes, the government must show that the defendant acted both willfully and maliciously.

Date: June 6, 2019

 
